Citation Nr: 9932398	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  97-30 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for spinal 
arachnoiditis.

3.  Entitlement to service connection for lumbar disc 
disease.

4.  Whether the ratings assigned residuals of frostbite of 
the right and left foot were proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from October 1973 to 
June 1975.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of May 
1997, by the Columbia, South Carolina Regional Office (RO), 
which granted service connection for residuals of frostbite 
of the feet, evaluated as 10 percent disabling effective 
March 21, 1997; this rating action also denied the veteran's 
claims of entitlement to service connection for tinnitus, 
spinal arachnoiditis, and lumbar disc disease, on the basis 
that the claims therefor were not well-grounded. 

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in January 1998.  A 
transcript of this hearing is of record.  Thereafter, a 
rating action in April 1998 assigned a separate 10 percent 
disability rating for residuals of frostbite of the left 
foot, effective January 1998; however, the rating action 
confirmed and continued the 10 percent evaluation for 
residuals of frostbite of the right foot, effective March 21, 
1997.  The rating action also confirmed the previous denial 
of service connection for tinnitus, spinal arachnoiditis and 
lumbar disc disease.  A supplemental statement of the case 
was issued in April 1998.  The appeal was received at the 
Board in August 1998.  

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) made a distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection, and a claim for an 
increased rating of a service-connected condition.  Fenderson 
v West, 12 Vet. App. 119 (1999).  Thus, the Board has 
recharacterized the issues regarding the service-connected 
residuals of frostbite of the feet as noted on the title 
page.  

The Board notes that by rating action in July 1998, service 
connection for chronic lung condition was denied.  By letter 
dated that same month, the veteran was notified of that 
determination and of his appellate rights.  The record before 
the Board does not reflect that the veteran has submitted a 
notice of disagreement with the denial of service connection 
for chronic lung condition.  Therefore, that issue is not in 
proper appellate status and will not be addressed.  38 
U.S.C.A. § 7105 (West 1991).  

The veteran has been represented throughout his appeal by the 
Disabled American Veterans, which submitted written argument 
to the Board in September 1998.  


REMAND

The veteran essentially contends that he is entitled to 
service connection for tinnitus, arachnoiditis, and lumbar 
disc disease, all of which developed as a result of his 
period of active duty in military service.  At his personal 
hearing in January 1998, the veteran testified that he began 
to have ringing in his ears after a round of firing small 
weapons in service.  The veteran indicated that he continued 
to have ringing in his ears after service, especially around 
loud music and television; he stated that he now had ringing 
most of the time.  The veteran maintained that while he was 
only treated on one occasion during service for back pain, he 
experienced recurrent back pain in service.  The veteran 
indicated that he was taken to the VA medical center in 
Columbia in the latter part of 1975, where he was given 
medications for pain in the neck, back and legs.  The veteran 
argued that the symptoms for which he sought treatment in 
1975 were similar to those that he experienced in service.  

As noted above, the RO has found that these claims are not 
well-grounded.  In the absence of a well-grounded claim, VA 
has no duty to assist the veteran in the procurement of 
evidence.  See 38 U.S.C.A. § 5107(a) (West 1991); Morton v. 
West, 12 Vet. App. 477 (1999).  However, there are 
circumstances in which a remand by the Board for development 
of the record is required to satisfy a pre-duty-to-assist 
requirement imposed by Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In that decision, the Court held that VA has 
constructive knowledge of documents generated by VA medical 
facilities even if said records were not physically part of 
the claims file.  Under the circumstances, since the veteran 
has reported prior VA medical treatment pertinent to his 
claim, an effort must be made to retrieve any such records or 
to document that no such records exist, prior to the Board's 
determination on the question of whether well-grounded claims 
have been presented.    

The veteran also testified that his bilateral foot disorder 
has increased in severity; he noted that his feet were worse 
during the winter.  In contrast to claims for service 
connection, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

With respect to the claims for increased ratings for 
residuals of frostbite of the feet, the Board finds that a 
remand is required because the rating criteria for evaluating 
cold weather injuries changed in January 1998, and again in 
August 1998, during the pendency of the veteran's claim.  
When a regulation changes during the pendency of a claim for 
VA benefits, and the regulation substantively affects the 
claim, the claimant is entitled to resolution of his claim 
under the version of the regulation that is most advantageous 
to him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Here, 
the regulation has substantively changed twice during the 
pendency of the veteran's appeal, yielding three separate 
sets of rating criteria applicable to his disability: the 
regulation in effect prior to January 1998, the regulation in 
effect from January 1998 to August 1998, and the regulation 
in effect from August 1998 to date (hereinafter the "old," 
"interim," and "new" rating criteria, respectively).  
Although the RO evaluated the frostbite residuals under the 
old and interim criteria, see April 1998 rating decision and 
April 1998 supplemental statement of the case, it does not 
appear that the RO has rated the residuals under the new 
rating criteria in the first instance.  Thus, in order to 
avoid prejudice to the veteran, a remand is warranted so that 
the RO may consider his claim under all three sets of 
criteria and issue an appropriate SSOC, something that has 
not been done.  

Even without the intervening regulatory change, a remand 
would be warranted because the medical evidence of record 
does not address the frequency of manifestations of the 
frostbite residuals, a key to evaluating such residuals under 
the old criteria.  Specifically, the April 1997 VA 
examination report only reiterates the veteran's report of 
"intermittent" problems, without indicating whether the 
problems are "persistent."  See 38 C.F.R. § 4.104, Diagnostic 
Code 7122 (1997) (the old rating criteria).  Moreover, none 
of the medical evidence characterizes the symptomatology as 
"mild," "moderate," or "severe," as indicated by the old 
criteria.  Nor does the medical evidence fully indicate 
whether the report of color changes of the feet and nail 
abnormalities on either foot, noted on the April 1997 VA 
examination report, corresponds to any of the criteria for a 
20 percent rating for that foot under either the interim or 
new criteria.  Thus, a remand is warranted for a new 
examination, so that the RO might have medical evidence that 
comports with the applicable criteria.  

As noted above, in Fenderson, the Court recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  The Court found two important reasons 
for this distinction-consideration of "staged ratings" and 
adequacy of the SOC.  Here, the veteran has expressed 
disagreement with the rating decision, which assigned the 
"initial," 10 percent rating for residuals of frostbite of 
the feet, bilateral, effective from March 21, 1997.  In the 
April 1998 SSOC, the RO pointed out that the effective date 
for the increase to 10 percent for residuals of frostbite of 
the left foot was January 12, 1998, the date of the new 
criteria rating "cold injuries."  Although it appears that 
the RO, in fact, has assigned "staged" ratings for residuals 
of frostbite of the feet, the SSOC did not formally address 
the matter of the "initial rating" of 10 percent assigned for 
both feet.  

Finally, on VA Form 9 completed by the veteran in August 
1997, he requested a hearing at the RO before a traveling 
Member of the Board; however, in another VA Form 9 completed 
in September 1997, he expressed the desire to appear before 
the local hearing officer at the RO.  He was subsequently 
afforded a hearing before a hearing officer at the RO in 
January 1998.  Nonetheless, there is no indication from the 
record that he withdrew his request for a Travel Board 
hearing.  His wishes regarding a Travel Board hearing must be 
clarified.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
hereby REMANDED to the RO for the following actions: 

1.  The RO should contact the veteran and 
ask him whether he has recently received 
treatment for his service-connected 
residuals of frostbite of the feet, 
whether public or private and, if so, 
should obtain copies of treatment records 
from the facilities identified by the 
veteran, with authorization or release 
from the veteran where appropriate.  

2.  The RO should also request that the 
veteran identify all VA medical 
facilities where he received treatment 
for tinnitus and the back disabilities at 
issue, and the approximate dates thereof, 
so that these records can be secured and 
made a part of the claims folder.  
However, if any search yields negative 
results, that fact should clearly be 
documented in the claims file.  

3.  The RO should schedule the veteran 
for special VA examination to determine 
the current nature and severity of the 
residuals of frostbite of the feet.  The 
claims folder should be made available to 
the examiner for review purposes prior to 
the examination and the entry of the 
opinions requested, and the examiner 
should specifically state whether he/she 
had the opportunity to review the claims 
folder.  

The RO should provide the examiner with 
copies of rating criteria for residuals 
of frostbite in effect prior to January 
1998, from January 1998 to August 1998, 
and from August 1998 to date.  The 
examiner should review the claims folder, 
the applicable rating criteria (old, 
interim, and new), and a copy of this 
remand before examining the veteran.  All 
indicated tests and studies, including x-
rays, should be accomplished.  The 
examiner should describe all 
symptomatology attributable to residuals 
of frostbite of each foot, in terms that 
comport with the old, interim, and new 
rating criteria.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  In particular, the 
examiner should characterize the 
symptomatology as "mild," "moderate," or 
"severe" as to each foot; and indicate as 
accurately as possible the frequency of 
symptomatology, including an assessment 
as to whether such symptomatology is 
"persistent."  The examiner should also 
comment on whether color changes of the 
feet and nail abnormalities on either 
foot, noted on the April 1997 VA 
examination report corresponds to 
symptomatology found in either the 
interim or the new rating criteria.  The 
clinical findings and reasons upon which 
the opinions are based should be clearly 
set forth.  

4.  Regarding the notice to the veteran 
of the examinations scheduled in 
connection with this remand, the RO 
should provide the veteran with 
information sufficient to inform him of 
the consequences of a failure to report 
for any scheduled examination without 
good cause.  38 C.F.R. § 3.655.  

5.  Thereafter, the RO should review the 
file to ensure completion of the required 
development.  When the RO is satisfied 
that the required development has been 
completed, and all evidence obtained has 
been associated with the file, the RO 
should readjudicate the veteran's claims.  
In evaluating the residuals of frostbite 
of the feet, the RO should evaluate the 
veteran's claim under the criteria in 
effect prior to January 1998; from 
January 1998 to August 1998, and from 
August 1998 to date, and rate the 
residuals of frozen feet under the 
version most favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); Fenderson v West, 12 Vet. App. 
119 (1999).  

In evaluating the claims of service 
connection for tinnitus, spinal 
arachnoiditis, and lumbar disc disease, 
the RO should first determine whether the 
claims are well-grounded.  If so, further 
development of the evidence should be 
undertaken, if necessary, in order to 
comply with VA's duty to assist.  

6.  If any benefit sought is denied, both 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, which summarizes the pertinent 
evidence, applicable law and regulations, 
and reasons and bases for the decisions 
reached.  They should then be afforded a 
reasonable time period in which to 
respond.  

7.  The RO should contact the veteran and 
ascertain whether he wishes to appear at 
a Travel Board hearing at the RO.  If he 
so wishes, action should be taken in 
accordance with his request.  


After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to procure clarifying data and to 
accord the veteran due process of law.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


